Citation Nr: 1203297	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION


The Veteran had active military service from February 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Regional Office (RO) in St. Louis, Missouri.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development to determine whether the Veteran is competent for VA benefits purposes.  The Veteran filed a claim for a special monthly pension based on the need for aid and attendance in November 2009.  In support of his claim, he submitted VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  A VA physician filled out the form and indicated that the Veteran did not have the ability to manage his own financial affairs and that he required the assistance from family members to manage his bills and financial affairs.  No rationale was provided, nor does the form indicate that a mental health examination was performed.

Following receipt of the Veteran's claim, the RO, in a January 2010 rating decision, proposed a finding that the Veteran was not competent to handle his VA benefits.  The Veteran was notified of the proposed finding in January 2010.  The rating decision notice letter informed the Veteran that he had the right to have a personal hearing and to submit additional evidence.  The Veteran did not request a hearing or submit additional evidence, and, in an April 2010 rating decision, the RO found that the Veteran was not competent to handle his VA benefits.  The Veteran timely appealed that determination.  

The Board observes that the Veteran has not been afforded a VA examination to determine whether he is competent to handle his VA benefits.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2011).  In this case, absent an appropriate mental health examination, the evidence is not clear and convincing and leaves no doubt as to the Veteran's incompetency.  Therefore, the Board concludes that a remand is necessary to afford the Veteran an appropriate VA examination to determine whether he is competent for VA benefits purposes.

Furthermore, the most recent VA treatment records, including home nursing notes, from the VA Medical Center (VAMC) in St. Louis, Missouri are dated in October 2011.  Accordingly, on remand, records of any ongoing VA treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of recent treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in St. Louis, Missouri since October 2011.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran a VA psychiatric examination to determine whether he is competent to handle disbursement of his VA funds.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should opine as to whether the Veteran is competent to handle his financial affairs.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of the Veteran's competency for VA benefits purposes.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


